Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 - Pool Data Report CIT Equipment Collateral 2006-VT1 Composition of Contract Pool at June 30, 2007 Number of Contracts Current Required Payoff Amount Weighted Average Original Term Weighted Average Remaining Term Average Required Payoff Amount (Range) 64,355 $ 47.45 months 24.84 months $7,521 ($0 to $2,891,030.36) Type of Contract at June 30, 2007 Type of Contract Number of Contracts % of Total Number of Contracts Required Payoff Amount % of Required Payoff Amount True Leases 35,442 % 327,322,780 % Finance Leases 28,913 156,720,813 Total 64,355 % 484,043,592 % CIT Equipment Collateral 2006-VT1 Geographical Distribution (Based on obligor billing address) at June 30, 2007 % of Total % of Number Number Required Required of of Payoff Payoff State Contracts Contracts Amount Amount Alabama % % Alaska Arizona Arkansas California Colorado Connecticut Delaware District of Columbia Florida Georgia Hawaii Idaho Illinois Indiana Iowa Kansas Kentucky Louisiana Maine Maryland Massachusetts Michigan Minnesota Mississippi Missouri Montana Nebraska Nevada New Hampshire New Jersey New Mexico New York North Carolina North Dakota Ohio Oklahoma Oregon Pennsylvania Rhode Island South Carolina South Dakota 83 Tennessee Texas Utah Vermont Virginia Washington West Virginia Wisconsin Wyoming 73 Total % % CIT Equipment Collateral 2006-VT1 Payment Status at June 30, 2007 % of Total % of Number Number Required Required of of Payoff Payoff Days Delinquent Contracts Contracts Amount Amount Current, including 1 to 30 day delinquent contracts % % 31-60 days delinquent 61-90 days delinquent 91-120 days delinquent Over 120 days delinquent Total % % Equipment Type at June 30, 2007 % of Total % of Number Number Required Required of of Payoff Payoff Type of Equipment Contracts Contracts Amount Amount Computers % % Telecommunciations General Office Equipment/Copiers Automotive Software Other (1) Resources Machine Tools 5 Total % % Includes $191,580.69 as the largest and $6,647.66 as the average Required Payoff Amount. CIT Equipment Collateral 2006-VT1 Required Payoff Amount at June 30, 2007 % of Total % of Number Number Required Required of of Payoff Payoff Required Payoff Amount Contracts Contracts Amount Amount 0.00 - 5,000.00 % % 5,000.01 - 10,000.00 10,000.01 - 15,000.00 15,000.01 - 25,000.00 25,000.01 - 50,000.00 50,000.01 - 100,000.00 100,000.01 - 150,000.00 150,000.01 - 250,000.00 250,000.01 - 500,000.00 96 500,000.01 - 1,000,000.00 31 1,000,000.01 - 2,000,000.00 8 2,000,000.01 - 2,891,030.36 2 Total % $ % Remaining Term at June 30, 2007 % of Total % of Number Number Required Required of of Payoff Payoff Remaining Terms of Contracts Contracts Contracts Amount Amount (months) 0- 12 % % 13- 24 25- 36 37- 48 49- 60 7 Total % % Distribution by Originator at June 30, 2007 % of Total % of Number Number Required Required of of Payoff Payoff Distriution by Originator Contracts Contracts Amount Amount DFS % 221,353,527 % CIT Technology 130,148,703 CIT Communications (Avaya) 118,281,574 Snap-on Credit 14,259,788 Total % 484,043,592 % CIT Equipment Collateral 2006-VT1 Types of Obligor at June 30, 2007 % of Total % of Number Number Required Required of of Payoff Payoff Type of Obligor Contracts Contracts Amount Amount Service Organizations (1) % % Manufacturing Finance, Insurance, & Real Estate (Finanical Institutions) Medical /Healthcare Organizations Wholesale Trade Retail Trade Public Administration Other (2) Construction Communications & Utilities Transportation Printing, Publishing & Allied Products Resources & Agriculture Total % % Primarily: Miscellaneous Service Organizations (32.30%); Business Services (18.84%); Engineering, Accounting and Research (17.32%); Automotive Repair, Services & Parts (6.52%) and Legal Services (5.59%). Includes $650,974.72 as the largest required payoff amount relating to a single obligor. As shown in the table above, the servicer's records lists 2.05% of the total required payoff amount in the category of "Other" types o obligor. The servicer notes that the collateral securing approximately 1.96% of the required payoff amount represents small ticket computer equipment typically leased to small businesses. The remaining "Other" obligor category represents approximately 0.09% of the required payoff amount. The servicer has not analyzed this category to determine whether or not the contracts included in it could b grouped into some other more specific type of obligor category. Obligor Concentration Number % of Total Required Required Obligors (including contracts securing of Number of Payoff Payoff vendor loans ) Contracts Contracts Amount Amount Top 5 Obligors 0.83% 5.58% The Top 5 obligors conduct business in the Manufacturing Industries (3.19%); Medical/healthcare Industries (1.50%), And Service Industries (0.89%) . CIT Equipment Collateral 2006-VT1 Scheduled Payments from the Contracts at June 30, 2007 Collection Scheduled Collection Scheduled Period Cashflows Period Cashflows Positive Rent Due July-2007 December-2009 August-2007 January-2010 September-2007 February-2010 October-2007 March-2010 November-2007 April-2010 December-2007 May-2010 January-2008 June-2010 February-2008 July-2010 March-2008 August-2010 April-2008 September-2010 May-2008 October-2010 June-2008 November-2010 July-2008 December-2010 August-2008 January-2011 September-2008 February-2011 October-2008 March-2011 November-2008 April-2011 December-2008 May-2011 January-2009 June-2011 February-2009 July-2011 March-2009 August-2011 April-2009 September-2011 May-2009 October-2011 June-2009 November-2011 July-2009 December-2011 August-2009 January-2012 September-2009 February-2012 October-2009 March-2012 November-2009 April-2012
